                                         Case 4:20-cv-05640-YGR Document 329 Filed 02/08/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EPIC GAMES, INC.,                                   Case No. 20-cv-05640-YGR (TSH)
                                   8                     Plaintiff and Counter-
                                                                                             DISCOVERY ORDER
                                   9     Defendant,
                                                                                             Re: Dkt. No. 319
                                  10              v.

                                  11     APPLE INC.,
                                  12                     Defendant and
Northern District of California
 United States District Court




                                  13     Counterclaimant.

                                  14

                                  15          In this case, Apple has served several privilege logs with many thousands of entries.
                                  16   Separate from the logs, Apple has served “Attorney Lists” that, at least as titled, would suggest to
                                  17   any reasonable reader that these are lists of Apple’s in-house counsel. See, e.g., ECF Nos. 319-1
                                  18   & 319-2. On February 3, 2021, Epic Games sent Apple a letter stating that it could not find
                                  19   evidence that 31 of the people in the Attorney Lists are lawyers. ECF No. 319-3. Apple
                                  20   responded the same day stating that the individuals identified in the letter are in-house attorneys,
                                  21   litigation specialists, members of Apple’s legal department, or employees who regularly work at
                                  22   the direction of Apple. The letter then listed each individual and their relevant title or
                                  23   responsibility.
                                  24          In the joint discovery letter brief at ECF No. 319, Epic asks the Court to order Apple to
                                  25   provide evidence that any of these 31 individuals are lawyers or, for those who are not, to provide
                                  26   an explanation for the misidentification of non-lawyers as lawyers and by February 12, 2021 to re-
                                  27   review any documents withheld or redacted because of the participation of any of these non-
                                  28   lawyers.
                                          Case 4:20-cv-05640-YGR Document 329 Filed 02/08/21 Page 2 of 3




                                   1           Let’s think about this for a bit. First of all, it was misleading for Apple to list non-lawyers

                                   2   on the Attorney Lists. Anyone reading those Attorney Lists would have understood them to be a

                                   3   list of attorneys. The Court is not suggesting that Apple intended to mislead – there is no evidence

                                   4   of that – but Epic’s surprise at discovering that some of these individuals were not lawyers is

                                   5   understandable.

                                   6           But in context, this was misleading only to the reader. The fact that Apple responded to

                                   7   Epic’s letter in a little bit less than 12 hours with (for the most part) everyone’s job title or role and

                                   8   the explanation that some of the people listed in the Attorney Lists were not lawyers but were

                                   9   members of Apple’s legal department or employees who regularly worked at the direction of

                                  10   counsel shows that Apple knew this already. It is true that in this quickly written letter, Apple

                                  11   misidentified four people as attorneys who were not, but given the number of non-attorneys who

                                  12   were correctly identified as such, it is clear that Apple did not think its Attorney Lists were lists of
Northern District of California
 United States District Court




                                  13   only attorneys. And Epic acknowledges that documents may be privileged even if they were not

                                  14   received or sent by an attorney. If Apple itself had some broad misunderstanding that everyone on

                                  15   the lists were attorneys when several were not, then of course it would make sense to order Apple

                                  16   to re-review withheld or redacted documents involving those people. But there is no reason to

                                  17   think that is true. The Court does not believe that a handful of errors in a meet-and-confer letter

                                  18   sent after 9pm in response to a demand for a same-day response and a threat to file a discovery

                                  19   letter brief the following day is evidence that Apple’s document reviewers misunderstood who

                                  20   those individuals were at the time they did privilege review. Apple explains that “Apple has not

                                  21   withheld documents as privileged simply because one of these individuals (or others listed on the

                                  22   ‘Attorney List’) appear on those documents. Rather, Apple has reviewed potentially privileged

                                  23   documents to determine whether the document reflects communications seeking or providing legal

                                  24   advice, and withheld or produced accordingly. The names on the ‘Attorney List’ are for the

                                  25   purpose of aiding counsel in their review, to indicate who are Apple’s lawyers or people working

                                  26   directly with those lawyers.”

                                  27           Again, it was sloppy to include non-lawyers on something called an Attorney List, and the

                                  28   Court understands why Epic was confused. But there is no reason to think Apple was confused
                                                                                           2
                                         Case 4:20-cv-05640-YGR Document 329 Filed 02/08/21 Page 3 of 3




                                   1   and therefore no reason to order Apple to do any re-review. As for Epic’s request for proof of

                                   2   which individuals among the 31 are attorneys, there is no basis for that relief either. Epic’s motion

                                   3   is denied.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: February 8, 2021

                                   7
                                                                                                    THOMAS S. HIXSON
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
